June 5, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
    UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON, Appellant

NO. 14-11-00498-CV                        V.

                            NICOLE PETTEWAY, Appellee
                               ____________________



       This cause, an appeal from the trial court’s order signed May 18, 2011 denying the
plea to the jurisdiction filed by appellant University of Texas Medical Branch at
Galveston (“UTMB”), was heard on the transcript of the record. We have inspected the
record and find that appellee Nicole Petteway’s pleadings and the undisputed facts negate
the UTMB’s alleged waiver of immunity. We therefore order the judgment of the court
below REVERSED and RENDER judgment dismissing with prejudice appellee Nicole
Petteway’s claims against UTMB.

       We order appellee Nicole Petteway to pay all costs incurred in this appeal. We
further order this decision certified below for observance.